DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to Applicant’s “Amendment under 37 C.F.R. § 1.111,” filed on 24 November 2020 [hereinafter Response], where:
Claims 1 and 5 have been amended.
Claim 3 had been cancelled.
Claims 1, 2, and 4-10 are pending.
Claims 1, 2, and 4-10 are rejected.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 2, 5, and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 10, 21 and 22 of copending Application No. 15/403,820, as follows:
Instant Application
Claims of Co-Pending Application 
S/N 15/403,820
Claim 1
Claim 1
A computer program product for failure prediction of a batch of manufactured objects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:

training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space, to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits;

determining, by the processor, a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generating, by the processor, a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;

populating, by the processor, the NN vector space using the new set of samples;

classifying, by the processor using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
A computer-implemented method for failure prediction of a batch of manufactured objects, the method comprising:






training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN-based classification approach and NN vector space, to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits;

determining, by the processor, a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generating, by the processor, a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;

populating, by the processor, the NN vector space using the new set of samples;

classifying, by the processor using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
The limitations in instant claim 1 are fully anticipated by claim 1 of the ‘820 application.


Claim 2

Claim 8
The computer program product of claim 1, wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set.
The computer-implemented method of claim 1, wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set.
The limitations in instant claim 2 are fully anticipated by claim 8 of the ‘820 application.


Claim 4
Claim 10

The computer program product of claim 2, wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples.
The computer-implemented method of claim 8, wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples.
The limitations in instant claim 4 are fully anticipated by claim 10 of the ‘820 application.


Claim 5

Claim 1
A computing system, comprising:









a processor and a memory operably coupled to the processor, configured to train a K-NN classifier by classifying, using a simulation, a set of samples with
uniformly distributed parameter values, to generate manufactured object sample classifications for a batch of manufactured objects;




determine a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;

generate a new set of samples with a distribution around the centroid of the
failing ones of the sample§. in the set, the new set of samples relating to the batch of manufactured objects comprising integrated circuits;

populate the NN vector space using the new set of samples; and


classify, using the K-NN classifier the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling
locations relative to the centroid; and


selectively accept or physically discard the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
A computer-implemented method for failure prediction of a batch of manufactured objects, the method comprising:






training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples with uniformly distributed parameter values using a NN -based classification approach and NN vector space, to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits;


determining, by the processor, a centroid of failing ones of the samples in the set, based on the sample classifications, the centroid being a geometric mean of the failing ones of the samples in the set;


generating, by the processor, a new set of samples with a distribution around the centroid of the failing ones of the samples in the set, the new set of samples relating to the batch of manufactured objects;


populating, by the processor, the NN vector space using the new set of samples;

classifying, by the processor using the trained K-NN classifier, the new set of samples by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric and assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; and

selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects, the failure probability estimate based on classifications for the new set of samples.
The limitations in instant claim 5 are fully anticipated by claim 1 of the ‘820 application.


Claim 7
Claim 21

The computer program product of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The computer-implemented method of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The limitations in instant claim 7 are fully anticipated by claim 21 of the ‘820 application.


Claim 8

Claim 22
The computer program product of claim 1, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The computer-implemented method of claim 1, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The limitations in instant claim 8 are fully anticipated by claim 22 of the ‘820 application.


Claim 9
Claim 21

The computing system of claim 5, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The computer-implemented method of claim 1, wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
The limitations in instant claim 9 are fully anticipated by claim 21 of the ‘820 application.


Claim 10

Claim 22
The computing system of claim 5, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The computer-implemented method of claim 1, wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
The limitations in instant claim 10 are fully anticipated by claim 22 of the ‘820 application.

Claim Rejections - 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	The factual inquiries for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
7.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] in view of He et al., “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” pp. 345-54 (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He] and Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq], and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929] and  .
	Regarding claim 1, Joshi ‘455 teaches [a] program product for failure prediction of a batch of manufactured objects, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Joshi ‘455 ¶ 0042 teaches computer program product for carrying out the method of the present invention may be embodied in a file on an internal storage device 118 of computer 112, or stored on a transportable medium such as a compact disc or flash memory storage device), the program instructions executable by a computer (Joshi ‘455 teaches program instructions executing within a workstation computer to cause the computer to perform a method comprising:
training, by a processor (Joshi ‘455 ¶ 0041 teaches a processor; Joshi ¶ 0038 teaches that [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is extrapolated within failure region of interest 20B from the location of the boundary points. . . . If the boundaries are not well defined after the above analysis has been attempted, then the entire process can be repeated with a larger set of initial random vectors (that is, repetition for boundary generation is training), using a simulation (Joshi ‘455 ¶ 0023 teaches performance is measured in terms of operational performance values . . . under the operational and circuit parametric conditions simulated (that is, using a simulation)), . . . by classifying a set of samples with uniformly distributed parameter values (Joshi ‘455, abstract, teaches that [f]or a single failure region the initial search can be a uniform sampling of the parameter space and when enough failure points have been accumulated, a mean is chosen from the mean of the detected failure points (that is, by classifying a set of samples with uniformly distributed parameter values)) . . . ;
determining, by a processor, a centroid of failing ones of the samples in the set, based on the . . . sample classifications (Joshi ‘455 ¶ 0034 teaches after a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region computed (that is, determining . . . a centroid of failing ones of the samples in the set, based on the sample classifications)), the centroid being a geometric mean of the failing ones of the samples in the set (Joshi ‘455, Fig. 2B teaches:

    PNG
    media_image1.png
    336
    528
    media_image1.png
    Greyscale

Joshi ‘455 ¶ 0028 teaches [a] distribution 10 of operational performance values, such as the above-mentioned delay times and writeability/read stability measures, generally following a Gaussian shape extends past 5 standard deviations (5σ) on either side of a mean value; Joshi ‘455 ¶ 0034 teaches locating sampling function center μs 14 that is used to improve the concentration of [failing ones of the samples where] the center of Gaussian distribution 10A forming part of sampling function distribution 10C (that is, the centroid being a geometric mean of failing ones of the samples in the set));
generating, by a processor, a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects (Joshi ‘455, FIG. 3A, teaches:

    PNG
    media_image2.png
    370
    588
    media_image2.png
    Greyscale

Joshi ‘455 ¶ 0034 teaches failure regions can be ascribed to failure region boundaries beyond which the probability of failure only increases. . . . Quasi-random sampling techniques can be used to improve the spread of the samples (generating, . . . populating) across the parameter space (that is, generating . . . a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects));
populating, by a processor, . . . vector space using the new set of samples (Joshi ‘455 ¶ 0034 teaches In the Figure [3A], hollow dots depict non-failing points and solid dots depict failing points. After a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region (that is, vector space) computed and used as new sampling function center μs 14; Joshi ‘455, Fig. 3B, teaches:

    PNG
    media_image3.png
    471
    753
    media_image3.png
    Greyscale

Joshi ‘455 ¶ 0037 & FIG. 3B, teaches [a] vector of nominal memory cell parameter values 16 is used as a starting point for random generation of a sufficient initial number of vector directions 18 along which cell failure analysis proceeds until failure points are detected. A sufficient number of vector is generated [sic] so that failure regions will not be missed by the analysis (that is, populating . . . vector space using the new set of samples)); 
classifying, by a processor, the new set of samples (Joshi ‘455 ¶ 0037 teaches [a] sufficient number of vector is generated so that failure regions will not be missed by the analysis. Gaussian latin hypercube sampling can be used to ensure uniform placement of the vectors in all directions; Joshi ‘455 ¶ 0038 teaches [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is extrapolated within failure region of interest 20B from the location of the boundary points (that is, classifying . . . the new set of samples) by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric (Joshi ‘455 ¶ 0034 teaches [t]he vector centroid is computed from the vector distances of the points as the vector of average distance in each parameter space (by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric)) . . . ; and
* * *
Though Joshi ‘455 teaches distance in a parameter space for a mixture importance sampling function (see, e.g., Joshi ‘455 ¶¶ 0032, 0034, 0038), Joshi ‘455 does not explicitly teach -
. . . a K-NN classifier . . . using a NN-based classification approach and a NN vector space . . . ;
* * *
But He teaches - .
. . . a K-NN classifier . . . using a NN-based classification approach and NN vector space (in regards to a K-NN classifier, He, Abstract, teaches a fault detection method using the k-nearest neighbor rule (FD-kNN) is developed; He, left column at p. 346, “I. Introduction,” first full paragraph, teaches [t]he proposed fault detection method using the kNN rule (FD-kNN) (that is, a K-NN classifier . . . using a NN-based classification approach) is based on the idea that the trajectory of an incoming normal sample is similar to the trajectories of training samples that consist of no fault (i.e., normal operation data only); on the other hand, the trajectory of an incoming fault sample must exhibit some deviation from the trajectories of normal training samples (that is, a NN vector space). In other words, a fault sample’s distance to the nearest neighboring training samples must be greater than a normal sample’s distance to the nearest neighboring training samples; see also, He, left column at p. 347, “II. Methods, B. kNN Rule,” first paragraph, teaches the kNN rule is a method to classify a new object by examining its distances to the nearest neighboring training samples in the feature space [22] (that is, the feature space is a NN vector space))) . . . ;
* * *
Joshi ‘455 and He are analogous art because both disclose probability of failure estimates of a circuit for an IC design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of He pertaining to fault detection for an integrated circuit design using a K nearest neighbor search with a mixture ratio importance sampling technique (MIS) for determining array cell failure rates of Joshi ‘455.
The motivation for doing so is because effect fault-detection techniques can help semiconductor manufacturers reduce scrap, increase equipment uptime, and reduce the usage of test wafers. (He, Abstract).
Though each of Joshi ‘455 and He teach sample classification in fault detection, as well as the use of simulations to dos so, the combination of Joshi ‘455 and He does not explicitly teach -
. . . assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; . . . .
But Joshi ‘929 teaches assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid (Joshi ‘929 ¶ 0041 teaches [mixture importance sampling (MIS)] analysis can then be conducted with one or more mean-shifting distributions (shifted sampling location) included to precisely predict the yield; Joshi ‘929, Fig. 10, teaches:

    PNG
    media_image4.png
    457
    642
    media_image4.png
    Greyscale

Joshi ‘929 ¶ 0055 teaches, in reference to FIG. 10, that area 1002 shows the real importance samples with respect to the origin. Area 1004 shows the shifted importance samples with respect to the new origin. Joshi ‘929 ¶ 0056, in reference to FIGs. 10 & 11, teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin (classified by assigning weights to each of the samples in the new set)) relative to the centroid (Joshi ‘929 ¶ 0026 teaches the mechanism [for reusing importance sampling] . . . finds a center of gravity (that is, centroid) for each metric/region and finds importance samples; Joshi ‘929 ¶ 0056 teaches that [m]ost importantly if the probability density function is f(x), then the shifted weights are proportional to f(x-xnp)/f(x-xCOG), and xCOG is the center of gravity (centroid), that is, assigning weights . . . relative to the centroid)); . . . .
Joshi ‘455, He, and Joshi ‘929 are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455 and He pertaining to failure estimation and detection with the shifted weighting of Joshi ‘929.
The motivation for doing so is because of the need to emphasize “important” values to reduce estimator variance. (Joshi ‘929 ¶ 0027).
However, the combination of Joshi ‘455, He, and Joshi ‘929 does not explicitly teach that the sample classifications are “manufactured object sample classifications,” and “the batch of manufactured objects comprising integrated circuits.” The combinations also does not explicitly teach -
* * *
selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects.
* * *
But Haq teaches “manufactured object sample classifications” and “the batch of manufactured products comprising integrated circuits” (Haq, left column of p. 580, “I. Introduction”, first paragraph, teaches [s]emiconductor manufacturing often involves multiple manufacturing processes (‘recipes’) preformed [sic] sequentially on a wafer. During these processes, defects, such as cracks in the deposited materials or particles, may appear on a wafer, causing it to have properties different to those desired, potentially leading to one or more bad dies that yield an improperly functioning integrated circuits (that is, the batch of manufactured products comprising integrated circuits)).
Haq also teaches -
selectively accepting or physically discarding the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects (Haq, left column of p. 580, “I. Introduction”, first paragraph, [u]sually, a certain number of [defects, such as cracks in the deposited materials or particles, may appear on a wafer] can be tolerated before further processing of the wafer is considered ineffective and it is considered to be a scrap wafer (that is, a scrap wafer is selectively . . . physically discarding the batch of manufactured objects); Haq, left column of p. 581, “2.2 Classifier Training,” first & second paragraphs, teaches task of predicting metrology information pertaining to defect counts can essentially be boiled down to a binary classification task. The prediction required from the virtual metrology approach is whether or not the defect counts on a given wafer will exceed a predefined threshold (that is, based on a failure probability estimate generated for the batch of manufactured objects). Hence, here an SVM binary classifier can be exploited for the decision making. An SVM classifier functions by first using a set of training data to define decision boundaries that separate the classes of interest, in this case good wafers (that is, selectively accepting) from bad wafers (that is, selectively . . . physically discarding); Haq, left column of p. 584, “Conclusions and future work,” second full paragraph, teaches that the proposed method must be applied for VM with a data set spanning a longer time period. Initial tests in this direction have already been commenced and there are indications that there is a need to consider update procedures for the decision boundaries (that is, the update is the failure probability estimate based on classifications for the new set of samples)).
Joshi ‘455, He, Joshi ‘929, and Haq are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455 and He pertaining to failure estimation and detection using the shifted weighting of Joshi ‘929 with selectively accepting or physically discarding of fab semiconductor products of Haq.
The motivation for doing so is to take advantage advancements in sensing technology employed in the semiconductor industry so that the task of predicting defect levels, and hence semiconductor product quality, can be framed as a classification problem to predict whether or not the defect levels will exceed a heuristically defined threshold. (Haq, Abstract).
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense.
	Regarding claim 2, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 1, as described above.
	Joshi ‘455 further teaches wherein said generating step uses mixed importance sampling to reduce classification variation by shifting a sampling location to the centroid of the failing ones of the sample in the set ((Joshi ‘455 ¶ 0033 teaches MIS analysis can then be conducted with one or more mean-shifting distributions included to precisely predict the yield (generating step uses mixed importance sampling to reduce classification variation (by shifting a sampling location to the centroid of the failing ones of the sample in the set)).
	Regarding claim 4, the combination of Joshi ‘455, He, Joshi ‘929, and Haq teaches all of the limitations of claim 2, as described above.
Joshi ‘455 further teaches wherein the mixed importance sampling selectively drives an accuracy of and a speed in generating classifications for the new set of samples (Joshi ‘455 ¶ 0023 teaches a front-end mechanism to the MIS analysis that identifies and quantifies a particular region or regions of interest for further study via the MIS technique. The result is that the computational overhead and storage associated with the analysis is greatly reduced, while yielding the desired accuracy with respect to the failure mechanism(s) being studied).
Regarding claim 5, Joshi ‘455 teaches [a] computing system (Joshi ‘455 teaches program instructions executing within a workstation computer), comprising:
a processor (Joshi ‘455 ¶ 0041 teaches a processor) and a memory operably coupled to the processor (Joshi ‘455 ¶ 0042 teaches computer program product for carrying out the method of the present invention may be embodied in a file on an internal storage device 118 of computer 112, or stored on a transportable medium such as a compact disc or flash memory storage device), configured to train. . . by classifying, using a simulation(Joshi ‘455 ¶ 0023 teaches performance is measured in terms of operational performance values . . . under the operational and circuit parametric conditions simulated (that is, using a simulation) ); Joshi ¶ 0038 teaches that [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is extrapolated within failure region of interest 20B from the location of the boundary points. . . . If the boundaries are not well defined after the above analysis has been attempted, then the entire process can be repeated with a larger set of initial random vectors (that is, repetition for boundary generation is training)), a set of samples with uniformly distributed parameter values (Joshi ‘455, abstract, teaches that [f]or a single failure region the initial search can be a uniform sampling of the parameter space and when enough failure points have been accumulated, a mean is chosen from the mean of the detected failure points (that is, by classifying a set of samples with uniformly distributed parameter values)), . . . ;
determine a centroid of failing ones of the samples in the set, based on the . . . sample classifications (Joshi ‘455 ¶ 0034 teaches after a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region computed (that is, determining . . . a centroid of failing ones of the samples in the set, based on the sample classifications)), the centroid being a geometric mean of the failing ones of the samples in the set (Joshi ‘455, Fig. 2B teaches:

    PNG
    media_image1.png
    336
    528
    media_image1.png
    Greyscale

Joshi ‘455 ¶ 0028 teaches [a] distribution 10 of operational performance values, such as the above-mentioned delay times and writeability/read stability measures, generally following a Gaussian shape extends past 5 standard deviations (5σ) on either side of a mean value; Joshi ‘455 ¶ 0034 teaches locating sampling function center μs 14 that is used to improve the concentration of [failing ones of the samples where] the center of Gaussian distribution 10A forming part of sampling function distribution 10C (that is, the centroid being a geometric mean of failing ones of the samples in the set));
generate a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects (Joshi ‘455, FIG. 3A, teaches:

    PNG
    media_image2.png
    370
    588
    media_image2.png
    Greyscale

Joshi ‘455 ¶ 0034 teaches failure regions can be ascribed to failure region boundaries beyond which the probability of failure only increases. . . . Quasi-random sampling techniques can be used to improve the spread of the samples (generating, . . . populating) across the parameter space (that is, generating . . . a new set of samples with a distribution around the centroid of the failing ones of the sample in the set, the new set of samples relating to the batch of manufactured objects)) comprising integrated circuits (Joshi ‘455 ¶ 0005 teaches memory array architectures are pushed to their practical limits by increasing requirements for density and speed, accurately estimating the cell failure rate of a design becomes increasingly critical . . . The larger arrays being fabricated today have increasingly stringent failure rate control requirements (that is, comprising integrated circuits));
populate . . . vector space using the new set of samples (Joshi ‘455 ¶ 0034 teaches In the Figure [3A], hollow dots depict non-failing points and solid dots depict failing points. After a threshold number of failures is accumulated . . . a particular failure region of interest 20B is identified and the vector centroid 14 of that region (that is, nearest neighbor vector space) computed and used as new sampling function center μs 14; Joshi ‘455, Fig. 3B, teaches:

    PNG
    media_image3.png
    471
    753
    media_image3.png
    Greyscale

Joshi ‘455 ¶ 0037 & FIG. 3B, teaches [a] vector of nominal memory cell parameter values 16 is used as a starting point for random generation of a sufficient initial number of vector directions 18 along which cell failure analysis proceeds until failure points are detected. A sufficient number of vector is generated [sic] so that failure regions will not be missed by the analysis (that is, populating . . . . . . vector space using the new set of samples)); and
classify, . . . the new set of samples (Joshi ‘455 ¶ 0037 teaches [a] sufficient number of vector is generated so that failure regions will not be missed by the analysis. Gaussian latin hypercube sampling can be used to ensure uniform placement of the vectors in all directions; Joshi ‘455 ¶ 0038 teaches [t]he new sampling function center μs 14 for subsequent MIS analysis is determined either by the mean vector 14B corresponding to the group of boundary points 22, or an estimated vector 14A is extrapolated within failure region of interest 20B from the location of the boundary points (that is, classifying . . . the new set of samples)) by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric (Joshi ‘455 ¶ 0034 teaches [t]he vector centroid is computed from the vector distances of the points as the vector of average distance in each parameter space (by performing a nearest neighbor search on the nearest neighbor vector space using a distance metric)) . . .
* * *
Though Joshi ‘455 teaches distance in a parameter space for a mixture importance sampling function (see, e.g., Joshi ‘455 ¶¶ 0032, 0034, 0038), Joshi ‘455 does not explicitly teach -a K-NN classifier.
But He teaches -
* * *
. . . a K-NN classifier . . . using a simulation (in regards to a K-NN classifier, He, Abstract, teaches a fault detection method using the k-nearest neighbor rule (FD-kNN) is developed . . . ; With respect to train . . . using a simulation, He, Section IV.A, first full paragraph, teaches a simulation example is a linear case . . . . A total of 600 normal runs are conducted and five faults are induced. Among the 600 normal runs, 500 runs are randomly selected as the training data and the rest 100 runs are used as the validation data (train)) . . . ;
* * *
Joshi ‘455 and He are analogous art because both disclose probability of failure estimates of a circuit for an IC design. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of He pertaining to fault detection for an integrated circuit design using a nearest neighbor search with a mixture ratio importance sampling technique (MIS) for determining array cell failure rates of Joshi ‘455.
The motivation for doing so is because effect fault-detection techniques can help semiconductor manufacturers reduce scrap, increase equipment uptime, and reduce the usage of test wafers. (He, Abstract).
Though each of Joshi ‘455 and He teach sample classification in fault detection, as well as the use of simulations to do so, the combination of Joshi ‘455 and He, however, does not explicitly teach -
. . . assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid; . . . .
But Joshi ‘929 teaches -
assigning weights to each of the samples in the new set based on shifted sampling locations relative to the centroid (Joshi ‘929 ¶ 0041 teaches [mixture importance sampling (MIS)] analysis can then be conducted with one or more mean-shifting distributions (shifted sampling location) included to precisely predict the yield; Joshi ‘929, Fig. 10, teaches:

    PNG
    media_image4.png
    457
    642
    media_image4.png
    Greyscale

Joshi ‘929 ¶ 0055 teaches, in reference to FIG. 10, that area 1002 shows the real importance samples with respect to the origin. Area 1004 shows the shifted importance samples with respect to the new origin. Joshi ‘929 ¶ 0056, in reference to FIGs. 10 & 11, teaches a mechanism [that] reevaluates importance sampling with respect to the new projected [(that is, shifted sampling location)] origin [via an] importance sampling weight function of x with respect to the origin (classified by assigning weights to each of the samples in the new set)) relative to the centroid (Joshi ‘929 ¶ 0026 teaches the mechanism [for reusing importance sampling] . . . finds a center of gravity (that is, centroid) for each metric/region and finds importance samples; Joshi ‘929 ¶ 0056 teaches that [m]ost importantly if the probability density function is f(x), then the shifted weights are proportional to f(x-xnp)/f(x-xCOG), and xCOG is the center of gravity (centroid), that is, assigning weights . . . relative to the centroid)); and
* * *
Joshi ‘455, He, and Joshi ‘929 are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455 and He pertaining to failure estimation and detection with the shifted weighting of Joshi ‘929.
The motivation for doing so is because of the need to emphasize “important” values to reduce estimator variance. (Joshi ‘929 ¶ 0027).
However, the combination of Joshi ‘455, He, and Joshi ‘929 does not explicitly teach  that the sample classifications are “manufactured object sample classifications,” and the “batch of manufactured objects comprising integrated circuits.”
The combination of Joshi ‘455, He, and Joshi ‘929 also does not explicitly teach -
* * *
selectively accept or physically discard the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects.
But Haq teaches the batch of manufactured products comprising integrated circuits (Haq, left column of p. 580, “I. Introduction”, first paragraph, teaches [s]emiconductor manufacturing often involves multiple manufacturing processes (‘recipes’) preformed [sic] sequentially on a wafer. During these processes, defects, such as cracks in the deposited materials or particles, may appear on a wafer, causing it to have properties different to those desired, potentially leading to one or more bad dies that yield an improperly functioning integrated circuits (that is, the batch of manufactured products comprising integrated circuits)).
Haq also teaches -
* * *
selectively accept or physically discard the batch of manufactured objects based on a failure probability estimate generated for the batch of manufactured objects (Haq, left column of p. 580, “I. Introduction”, first paragraph, [u]sually, a certain number of [defects, such as cracks in the deposited materials or particles, may appear on a wafer] can be tolerated before further processing of the wafer is considered ineffective and it is considered to be a scrap wafer (that is, a scrap wafer is selectively . . . physically discarding the batch of manufactured objects); Haq, left column of p. 581, “2.2 Classifier Training,” first & second paragraphs, teaches task of predicting metrology information pertaining to defect counts can essentially be boiled down to a binary classification task. The prediction required from the virtual metrology approach is whether or not the defect counts on a given wafer will exceed a predefined threshold (that is, based on a failure probability estimate generated for the batch of manufactured objects). Hence, here an SVM binary classifier can be exploited for the decision making. An SVM classifier functions by first using a set of training data to define decision boundaries that separate the classes of interest, in this case good wafers (that is, selectively accepting) from bad wafers (that is, selectively . . . physically discarding); Haq, left column of p. 584, “Conclusions and future work,” second full paragraph, teaches that the proposed method must be applied for VM with a data set spanning a longer time period. Initial tests in this direction have already been commenced and there are indications that there is a need to consider update procedures for the decision boundaries (that is, the update is the failure probability estimate based on classifications for the new set of samples)).
Joshi ‘455, He, Joshi ‘929, and Haq are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches a cell failure rate estimation of process variations and other design considerations. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455 and He pertaining to failure estimation and detection using the shifted weighting of Joshi ‘929 and selectively accepting or physically discarding of fab semiconductor products of Haq.
The motivation for doing so is to take advantage advancements in sensing technology employed in the semiconductor industry so that the task of predicting defect levels, and hence semiconductor product quality, can be framed as a classification problem to predict whether or not the defect levels will exceed a heuristically defined threshold. (Haq, Abstract).
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense.
8.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] in view of He et al, “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” pp. 345-54 (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He], and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929], Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq], and US Published Application 20160180248 to Regan [hereinafter Regan].
Regarding claim 6, the combination of Joshi ‘455, He, Joshi ‘929 and Haq teaches all of the limitations of claim 5, as described above.
However, the combination of Joshi ‘455, He, Joshi ‘929 and Haq does not explicitly teach wherein at least a portion of the system is comprised in a cloud configuration.
But Regan teaches wherein at least a portion of the system is comprised in a cloud configuration (Regan ¶ 0160 teaches the brain 120 is located on a central server (e.g., see training system 100 in FIG. 1) that is located remote from remote access devices such as 102, 103, 104, or 105 across the communication network 101. The central server may be a cloud based server (the system is configured using a cloud configuration)).
Regan is analogous art to Joshi ‘455, He, Joshi ‘929 and Haq because each pertain to learning systems. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to implement the teachings of Regan pertaining to cloud based configurations with the mixture ratio importance sampling technique (MIS) of Joshi ‘455 and Joshi ‘929, the k-NN classification of He, and selectively accepting or physically discarding of fab semiconductor products of Haq.
The motivation for doing so is for a learning system to communicate with remote access devices across a computer network. (Regan, Abstract).
Moreover, Examiner notes that the term “cloud configuration” recited in claim 6 is interpreted to be a well-known hardware structure.
9.	Claims 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20070220455 to Joshi et al. [hereinafter Joshi ‘455] in view of He et al., “Fault Detection using the k-Nearest Neighbor Rule for Semiconductor Manufacturing Processes,” pp. 345-54 (IEEE Transactions on Semiconductor Manufacturing 2007) [hereinafter He] and further in view of U.S. Published Application 20120046929 to Joshi et al. [hereinafter Joshi ‘929], Haq et al., “Virtual Metrology Concept for Predicting Defect Levels in Semiconductor Manufacturing,” CIRP 57 (2016) [hereinafter Haq], and Dudani, “The Distance-Weighted k-Nearest-Neighbor Rule,” IEEE Transactions on Systems, Man, and Cybernetics (1976) [hereinafter Dudani].
Regarding claims 7 and 9, the combination of Joshi ‘455, He, Joshi ‘929 and Haq teaches all of the limitations of claims 1 and 5, respectively, as described above.
However, the combination of Joshi ‘455, He, Joshi ‘929 and Haq fails to explicitly teach wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric.
But Dudani teaches wherein said classifying step comprises weighing respective contributions of the new set of samples by the distance metric (Dudani, left column of p. 325, Section II, first full paragraph, teaches a weighting function which varies the distance between the sample and the considered neighbor in such a manner that the value decreases with increasing sample-to-neighbor distance (weighing respective contributions to the new set of samples by the distance metric)).
Joshi ‘455, He, Joshi ‘929, Haq, and Dudani are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches, for efficient cell failure rate estimation, an importance sampling weight function of x with respect to the origin. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Dudani teaches distance-weighting in nonprobabilistic classification procedures. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455, He and Haq pertaining to fault detection for selectively accepting or physically discarding a semiconductor fab product, and the shifted weighting of Joshi ‘929, with the distance-weighted k-nearest-neighbor rule of Dudani.
The motivation for doing so is that a lower probability of misclassification is obtained as compared to a simple majority k-nearest-neighbor rule. (Dudani, right column of p. 326, Section VI, first full paragraph).
Regarding claims 8 and 10, the combination of Joshi ‘455, He, Joshi ‘929 and Haq teaches all of the limitations of claims 1 and 5, respectively, as described above.
However, the combination of Joshi ‘455, He, Joshi ‘929 and Haq fails to explicitly teach wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid.
But Dudani teaches wherein each of the samples in the new set of samples is weighted by a value of 1/d, where d is a distance from a given one of the samples to the centroid (Dudani, right column of p. 326, Section V, 1st full paragraph, teaches a weighting function employed by the distance-weighted k-nearest-neighbor rule should be such that it varies with the distance between the sample and the considered neighbor (that is, centroid) in such a manner that the value decreases with increasing sample-to-neighbor distance . . . . [An] example of a weighting function possessing the property [is]:

    PNG
    media_image5.png
    63
    195
    media_image5.png
    Greyscale

. . . [where] the relationship between the distance dj and the corresponding weight wj is such that the weights wj take very large values for distances dj close to zero, and thus reduce the corresponding classification algorithm in many cases to a simple nearest-neighbor rule).
Joshi ‘455, He, Joshi ‘929, Haq and Dudani are from the same or similar field of endeavor. Joshi ‘455 teaches determining a probability of failure estimate of a circuit. He teaches a fault detection method using a k-NN method. Joshi ‘929 teaches, for efficient cell failure rate estimation, an importance sampling weight function of x with respect to the origin. Haq teaches fault detection for selectively accepting or physically discarding a semiconductor fab product. Dudani teaches distance-weighting in nonprobabilistic classification procedures. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Joshi ‘455, He, and Haq pertaining to fault detection for selectively accepting or physically discarding a semiconductor fab product, and the shifted weighting of Joshi ‘929, and with the distance-weighted k-nearest-neighbor rule of Dudani.
The motivation for doing so is that a lower probability of misclassification is obtained as compared to a simple majority k-nearest-neighbor rule. (Dudani, right column of p. 326, Section VI, first full paragraph).
Response to Applicant’s Arguments
10.	Applicant's arguments have been fully considered but they are moot in view of the Applicant’s amendments to the claims. 
11.	Applicant argues that “the invention of claims 1 and 5 are directed to failure detection for the purpose of selectively accepting or discarding AN ALREADY MANUFACTURED PRODUCT, based on a failure probability o=estimate for that product. (Response at p. 9 (emphasis in original)).
	In view of Applicant’s amendments, Examiner uses Joshi ‘455 for teaching the features as described in the rejections above.
	With respect to “the batch of manufactured objects” of the Applicant’s amended claims, the Examiner points out that Haq is used to teach this feature, inter alia, of “selectively accepting or physically discarding.” , as set out in the rejections above. 
Further, Examiner points out that the claim positively recites this feature in the last limitation of the claim. Though the claim preamble recites “for failure prediction of a batch of manufactured objects”, Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction. 
Other occurrences of the feature “the batch of manufactured objects” are similarly not positively recited in the claim. For instance, “training, by a processor using a simulation, a K Nearest Neighbor (K-NN) classifier by classifying a set of samples . . . , to generate manufactured object sample classifications for the batch of manufactured objects” (claim 1, ll. 3-5 (emphasis added)), and “relating to the batch of manufactured objects” (claim 1, ll. 10-11 (emphasis added)), are not positively recited in the claims.
In this vein, Applicant submits that “[Examiner argues] that modification of .Joshi '455 to somehow arrive at the present invention would require a change in the basic principle of operation of .Joshi '455, thus contravening MPEP 2143.01 and resulting in an improper combination under MPEP 2143.01.” (Response at p. 9 (emphasis in original)).
Examiner respectfully submits that the Applicant’s amended claims are generally directed “to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits,” in which such feature as “to generate” has a BRI that reads on the teachings of Joshi ‘455 because the prior art reference teaches that performance is measured in terms of operational performance values . . . under the operational and circuit parametric conditions simulated (Joshi ‘455 ¶ 0023), as discussed in detail in the reference above. 
Moreover, the rejections above clearly set forth which claim limitations are taught by each of the references, and the reasons why it would be obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why they cannot be combined in the manner set forth in the rejection.
12.	Applicant argues “Joshi ‘455 fundamentally fails to consider control the release of already made products due to potential defect, instead being directed to design guidance for failure avoidance.” (Response at p. 10 (emphasis in original)).
Examiner points out that the last limitation of Applicant’s amended claim 1 teaches the feature of “selectively accepting or physically discarding the batch of manufactured objects . . .” (see, e.g., amended Claim 1, ll. 19-21) in which the batch of manufactured objects are “comprising integrated circuits” (see, e.g., amended Claim 1, l. 6 (“to generate manufactured object sample classifications for the batch of manufactured objects comprising integrated circuits”)). However, the claims do not specify an origin of the samples, because the claim recites the feature of “training, by a processor using a simulation,” (see claim 1, l. 3), which under an expansive BRI reads on a variety of sampling sources, and is further expanded because of the lack of a positive recitation of such sampling origins, as indicated above. 
With regard to the Applicant’s limitation of “selectively accepting or physically discarding the batch of manufactured objects, (claim 1, l. 19) and amending that such “batch of manufactured objects comprising integrated circuits,” (claim 1, l. 6), Examiner cites Haq as teaching that this feature, as described in detail above.
Examiner points out that Haq is directed to collecting sensor data of a manufacturing process for a semiconductor product fab to produce metrology information, in which the virtual metrology of Haq is aimed at predicting metrology information (e.g., defect counts) from equipment signatures rather than obtaining defect counts from physical wafer measurements. In this respect, Applicant may specify the origin of the “set of samples” to overcome the cited prior art. 
However, Examiner points out that Haq does indicate that physical wafer measurements is known in the art as of the effective filing date of Applicant’s invention because Haq teaches the use of “equipment signatures rather than obtaining [metrology information] via time consuming and expensive physical wafer measurements.” (Haq, left column of p. 580, “I. Introduction,” first partial paragraph).
13.	Applicant argues that “Joshi ‘455 does not teach . . . ‘K Nearest Neighbor classifier’ and ‘NN classification approach’ and ‘NN vector space’ . . . .” (Response at pp. 11-13). 
Examiner agrees. He is cited as teaching these features, as is discussed in detail in the rejections above.
14.	Applicant argues that the “Joshi [‘929] nonetheless also fails to teach or suggest that feature [of the limitations of originally filed claim 9 now recited in claim 1 directed to assigning weights].” (Response at p. 14).
Examiner refers Applicant to the Response to Applicant’s Arguments filed in the Final Office Action, filed 26 August 2020, at pp. 27-28, which Examiner incorporates by reference in response to Applicant’s argument. 
Examiner also refers to the rejection above, in which Joshi ‘929, Fig. 10, and accompanying text, teaches the feature of “centroids”, which Examiner respectfully submits that the BRI of “a centroid of failing ones of the samples in the set, based on the manufactured object sample classifications” and “assigning weights . . . based on shifted sampling locations relative to the centroid” reads upon the teachings of Joshi ‘929 because terms such as “based on” and “relative to” do not cause those elements to be positively recited. By way of example, patentable weight is afforded accordingly.
15.	Applicant argues that “It is noted that the Examiner appears to be morphing the disclosure of the references to try to fit the present invention. Nearest neighbor is a term of art, and like, weights, it is argued that if Joshi '455 intends to disclose the same he would have used these terms, despite applicant being able to be his or her own lexicographer.” (Response at p. 15).
Examiner respectfully disagrees with Applicant’s contention. Though Joshi ‘455 does teach “a vector centroid is computed from the vector distances of the points as the vector of average distance in each parameter space,” (Joshi ‘455 ¶ 0034), Joshi ‘455 does not explicitly teach that these teachings pertain to “k-NN” classifiers. Accordingly, Examiner cites He as teaching these features, as set out in detail in the rejections above. 
To the extent Applicant appears to proffer arguments that rely on terms not in the claims, Examiner reminds Applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 20 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the rejections above clearly set forth which claim limitations are taught by each of the references, and the reasons why it would be obvious to one of ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and that Applicant has not explained why they cannot be combined in the manner set forth in the rejection.
CONCLUSION
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Maurya et al., "Bayesian Optimization for Predicting Rare Internal Failures in Manufacturing Processes," IEEE International Conference on Big Data (2016)) teaches modern manufacturing processes are highly instrumented to capture data at every step along the assembly lines to help manufacturers perform quality control by predicting which manufactured products are at risk of being defective.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USSPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122